UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 SEC FILE NUMBER 000-30734 NOTIFICATION OF LATE FILING CUSIP NUMBER 00436A 20 (Check one): q Form 10-K q Form 20-F q Form 11-K x Form 10-Q q Form 10-D q Form N-SAR q Form N-CSR For period ended:June 30, 2009 q Transition report on Form 10-K q Transition report on Form 20-F q Transition report on Form 11-K q Transition report on Form 10-Q q Transition Report on Form N-SAR For the transition period ended: Read instruction (on back page) before preparing form.Please print or type.
